Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 20 are allowable, because prior art does not teach:
(Claim 1) forming a resist mask over a first of the vertical field effect transistors, the resist mask isolating the first of the vertical field effect transistors from a second of the vertical field effect transistors;
selectively forming a second work function metal layer on the first work function metal layer of the gate region of the second of the vertical field effect transistors;
(Claim 9) selectively forming a second work function metal layer on the first work function metal layer of the gate regions of the second plurality of the vertical field effect transistors;
removing the resist mask; and
forming a second resist mask over the first plurality of the vertical field effect transistors and a first subset of the second plurality of the vertical field effect transistors,
the second resist mask isolating the first plurality of the vertical field effect transistors and the first subset of the second plurality of the vertical field effect transistors from a second subset of the second plurality of the vertical field effect transistors. 
(Claim 13) the first vertical field effect transistor having a first threshold voltage based on a thickness of the first work function metal layer; and
a second vertical field effect transistor comprising the first work function metal layer disposed on the high-k dielectric layer in a gate region of the second vertical field effect transistor and a second work function metal layer disposed on the first work function metal layer,
the second vertical field effect transistor having a second threshold voltage based on a combined thickness of the first work function metal layer and the second work function metal layer. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 13, 2021